DETAILED ACTION
This Office Action is in response to Amendment filed December 23, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: on the last two lines of claim 1, “a recessed groove” should be replaced with “recessed grooves respectively (each)”, because there should be two grooves for the source and the drain.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what “the insertion layer” recited on line 5 refers to, because (a) Applicants do not claim “an insertion layer” before reciting “the insertion layer”, and (b) therefore, the limitation “the insertion layer” lacks the antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Growth and Characterization of AlGaN/AlN/GaN HEMT Structures with a Compositionally Step-Graded AlGaN Barrier Layer,” Chinese Physics Letters 24 (2007) pp. 1705-1708) in view of Hikita et al. (US 8,441,035)
	Regarding claim 1, Ma et al. disclose a group III nitride enhancement-mode high electron mobility transistor (Title and Fig. 1(a)), comprising a heterojunction (heterojunction including GaN, AlN and AlGaN in Fig. 1(a)), a source, a drain and a gate (last two lines of page 1705 and first three lines of page 1706); wherein the heterojunction comprises a first semiconductor (High mobility GaN layer or composite layer of High mobility GaN layer and High resistive GaN layer) and a second semiconductor (two or three AlGaN layers above AlN interlayer), wherein the second semiconductor is formed on top of the first semiconductor, and the first semiconductor (High mobility GaN layer or composite layer of High mobility GaN layer and High resistive GaN layer) and the second semiconductor (two or three AlGaN layers above AlN interlayer) each has a first conduction type, because (a) Ma et al. do not disclose Applicants do not specifically claim what the “first conduction type” refers to, and whether the “first conduction type” is a p-type or an n-type; wherein the second semiconductor is arranged on the first semiconductor and has a band gap (band gap of AlGaN) wider than a band gap of the first semiconductor (band gap of GaN), a two-dimensional electron gas is inherently formed at a top surface of the first semiconductor (High mobility GaN layer or composite layer of High mobility GaN layer and High resistive GaN layer) to form a functioning HEMT; wherein the second semiconductor (two or three AlGaN layers above AlN interlayer) is an Al composite barrier layer structure selected from the group consisting of an AlGaN composite barrier layer structure, an AllInN-based barrier layer structure, and an AlInGaN-based barrier layer structure, and the Al composite barrier layer structure comprises a first structure layer (Al0.50Ga0.50N or Al0.35Ga0.65N) arranged on the first semiconductor and a second structure layer (Al0.35Ga0.65N or Al0.20Ga0.80N) on the first structure layer; wherein each of the first structure layer and the second structure layer contains an Al component, and a content ratio of the Al component in the second structure layer (Al0.35Ga0.65N or Al0.20Ga0.80N) is lower than the content ratio of the Al component in the first structure layer (Al0.50Ga0.50N or Al0.35Ga0.65N), wherein the content ratio of the Al component is a ratio of Al to metals (Al and Ga) of Group III elements in the second semiconductor.
Ma et al. differ from the claimed invention by not showing that the group III nitride enhancement-mode high electron mobility transistor further comprises a third semiconductor, wherein the third semiconductor is formed on top of the second 
Hikita et al. disclose a group III nitride enhancement-mode high electron mobility transistor (Figs. 1 and 2), comprising a heterojunction, a source (108) (col. 5, line 40), a drain (109) and a gate (110) (col. 5, line 39); a third semiconductor (107) (col. 5, lines 39-40), wherein the third semiconductor is formed on top of a second semiconductor (composite semiconductor of 104 and 105), and the third semiconductor has a second conduction type (p-GaN), and a recessed structure (recess inside which p-GaN 107 is disposed) is formed in a region of the second semiconductor corresponding to the gate, because the second semiconductor 104 + 105 is in contact with the bottom surface of the recessed structure inside which the third semiconductor 107 is formed, the third semiconductor (107) is arranged in the recessed structure, and the gate (110) is arranged between the source and the drain and connected with the third semiconductor, wherein the second semiconductor (composite semiconductor of 104 and 105) is formed with a recessed groove (groove for 108 and 109) matched with the source (108) and the drain (109), wherein the source and the drain form ohmic contact with the second semiconductor (104), which is inherent because Hikita et al. disclose a contact structure between the source 108 or drain 109 and the Al0.15Ga0.85N second 0.15Ga0.85N layer in Fig. 12 of current application.
Since both Ma et al. and Hikita et al. teach a group III nitride enhancement-mode high electron mobility transistor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the group III nitride enhancement-mode high electron mobility transistor disclosed by Ma et al. can comprise the third semiconductor and the gate in the claimed configuration, because (a) Ma et al. and Hikita et al. comprise similar HEMT device structures up to the level of the second semiconductor or barrier layer/electron supply layer , (b) the HEMT device structure disclosed by Hikita et al. has been commonly formed to form an enhancement-mode HEMT device without forming a gate dielectric or without forming a Schottky contact directly between the gate and the second semiconductor or barrier layer/electron supply layer, (c) the configuration of the gate including the p-type GaN-based semiconductor disclosed by Hikita et al. would produce a reproducible and reliable gate contact to the channel layer and the barrier layer/electron supply layer via the p-type GaN-based semiconductor layer or third semiconductor, and (d) a configuration where the source and drain formed in a groove to be in direct contact with the channel layer as shown in Fig. 1 of Hikita et al. has been commonly employed in forming a group III nitride enhancement-mode high electron mobility transistor to better control the two dimensional electron gas density and thus the carrier mobility of the two dimensional electron gas; please note that Hikita et al. disclose a direct contact between the source 108 and the drain 109 with the first semiconductor or channel layer 103 formed of GaN, which corresponds to the first semiconductor disclosed by Ma et al., and therefore, the source and drain disclosed by Hikita et al. would penetrate the second semiconductor disclosed by Ma et al. when the teachings of Ma et al. and Hikita et al. are combined.
Regarding claim 8, Ma et al. in view of Hikita et al. further disclose that the first semiconductor (High mobility GaN layer or composite layer of High mobility GaN layer and High resistive GaN layer of Ma et al.), the second semiconductor (two or three AlGaN layers above AlN interlayer of Ma et al.) and the third semiconductor (107 of Hikita et al.) are each selected from group III nitrides.
Regarding claim 12, Ma et al. further comprise for the group III nitride enhancement-mode high electron mobility transistor according to claim 1 that a material of the insertion layer comprises AIN.
Regarding claims 38 and 39, Ma et al. in view of Hikita et al. differ from the claimed invention by not showing that the ratio of the Al component in the first structure layer to a Ga component in the first structure layer is 0.30:0.70 (claim 38), and the ratio of the Al component in the second structure layer to a Ga component in the second structure layer is 0.15:0.85 (claim 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed ratios can respectively have the claimed values, because (a) the Al component ratios of the first and second structure layer should respectively be selected to optimize the strain and strain relaxation disclosed by Ma et al., which would control the density of the two dimensional electron gas and charge mobility in the channel layer, and (b) the claims are prima facie obvious without showing that the claimed ranges of the respective Al composition ratio achieve In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please refer to the updated prior art rejection above, explaining where the claimed recessed groove is formed.
Applicants’ arguments in the REMARKS filed December 23, 2021 appear to be primarily based on a bodily incorporation of all of the features disclosed by Hikita et al. into the teachings of Ma et al. when the Examiner used the source and drain, and their locations with respect to the second semiconductor, disclosed by Hikita et al. incorporated into the HEMT device structure disclosed by Ma et al.  In response to Applicants' argument along these lines, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 6, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815